Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31, 33, 36-45, 47, 49-50, 52-61, 64-69 and 71 were canceled. 
Claims 72-79 were added
Claims 32, 34-35, 46, 48, 51, 62-63, 70, and 72-79 are pending.
Claims 32, 34, 35, 46, 48, 51 and 62-63 were withdrawn from further consideration (Upon reconsideration, claim 35 has been withdrawn as being drawn to a nonelected species because Applicant elected species of bispecific antibody binding to CD3/CD20 in Applicant’s response filed on 24 January 2022).
Claims 70 and 72-79 are under consideration. 


Withdrawn Rejections
Objection of the disclosure because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in Figure 24, has been withdrawn.  Applicant amended the specification, thereby obviating this rejection/objection. 

Objection of Claim(s) 35 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Objection of Claim(s) 52-55 is withdrawn. Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 52-55 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 35, 52, 54-55 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Provisional rejection of Claims 35, 52, 53 and 70 on the ground of nonstatutory double patenting as being unpatentable over claims 15 of copending Application No. 17/425830 is withdrawn.  Claim 15 of copending Application No. 17/425830 has been canceled and therefore this rejection is moot.


Maintained / New Rejections Necessitated by Claim Amendments
Claim Objections
Claim(s) 76 is/are objected to because of the following informalities: “wherein the antibody or antigen-binding fragment thereof is a bispecific antibody or antigen-binding fragment thereof” should read “wherein the antibody or the antigen-binding fragment thereof is a bispecific antibody or antigen-binding fragment thereof”.  Appropriate correction is required.

Claim(s) 70 and 77 is/are objected to because of the following informalities: since both of claims 70 and 77 comprises same CDR sequences of SEQ ID NO: 1, 2, and 3, the claim scope of claims 70 and 77 are same. Therefore, claims 70 and 77 are redundant claims. It is suggested that Applicant cancel one of claims 70 and 77 and amend the dependency of the dependent claims or cancel them.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70 and 72-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of copending Application No. 16/635878 (hereinafter application ‘878; US2021/0206882).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Instant application is divisional application of application ‘878.  However, since claim 54 is still pending in application ‘878, instant claims are provisionally rejected on the ground of nonstatutory double patenting.
Regarding claim 70 and 72-79, Application ‘878 claims the bispecific antibody or antigen-binding fragment thereof of claim 1, comprising a first polypeptide, a second polypeptide, a third polypeptide, and a fourth polypeptide, wherein the first polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 34, 35, or 36; the second polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 37, 38, or 39; the third polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 40; and the fourth polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 40. (claim 54).  SEQ ID NO: 34-40 of application ‘878 are same sequence as SEQ ID NO: 34-40 of instant application, respectively.  SEQ ID NO: 34-36 comprises SEQ ID NO: 1; SEQ ID NO: 37-39 comprises SEQ ID NO: 2; and SEQ ID NO: 40 comprises SEQ ID NO: 3 (SCORE; 1.rapm and 2.rapm).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 25 May 2022, Applicant requested that Double Patenting rejections be held in abeyance until such time as the nonstatutory double patenting rejections are the only rejections remaining in this application.


Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643